DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-6, 22-26, 34, 35, 39-43, 45-48, 57-76, 78-80, 82-97, 99, 101-110 have been canceled. Claims 1, 2, 7-21, 27-33, 36-38, 44, 49-56, 77, 81, 98, 100 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 7-21, 27-33, 36-38, 44, 49-55 in the reply filed on 4-20-22 is acknowledged.
Claims 56, 77, 81, 98, 100 have been withdrawn. Claims 1, 2, 7-21, 27-33, 36-38, 44, 49-55 are under consideration. 
Claim Interpretation
There are two types of guide RNA (gRNA) for use in combination with CRISPR technology: 

    PNG
    media_image1.png
    533
    1558
    media_image1.png
    Greyscale
Both the 2-part guide and the single guide RNA (sgRNA) comprise: 
1) CRISPR RNA (crRNA); and 
2) trans-activating CRISPR RNA (tracrRNA) (Turk “Similar editing efficiency with 2-part and single guide RNA”, 2019). 
Claims 1 and 44 are limited to using a 2-part guide. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-21, 27-33, 36-38, 44, 49-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Cannon (20140335063).
Cannon taught introducing Cas, a guide RNA (gRNA) that targets a genomic sequence of an endogenous protein, and a donor sequence encoding a protein into a cell (para 3-5, 73, 94-96). The gRNA is sgRNA comprise crRNA and tracrRNA (para 3, 114). The donor encodes GFP (para 28, 31, 32) or any other reporter gene including fluorescent proteins, antibiotic resistance proteins, RFP, luciferase, etc.; “epitope tags” such as FLAG, His, myc, Tap, HA, or any detectable amino acid sequence”; or “expression tags” including “sequences that encode reporters that may be operably linked to a desired gene sequence in order to monitor expression of the gene of interest” (paragraph 79, 130). The cell is a stem cell, e.g. hematopoietic stem cell (HSC) (para 16, 17, 25, 29-31), stem cell (para 74, 135, 141). This is equivalent to item a) of claim 1. The donor sequence has homology arms and a sequence encoding the tag (para 9, 10, 28) as required in item b) of claim 1. The homology arms are about 1 kb as required in item b) of claim 1 (“the non-homologous sequence is generally flanked by sequences of 50-1,000 base pairs” (para 49). The cells are transfected such that the donor sequence is integrated into the genome of the cell and the tag is expressed as required in item c) of claim 1 (3-5, 73, 94-96; Examples). 
Cannon used a detectable tag linked to the protein of interest as required in claim 2 (para 79, 130). The flag must be “linked” to the protein of interest in order to tag the protein. The metes and bounds of “flexible” linkers are unclear (see 112/2nd). 
The “epitope tags” and “expression tags” include luminescent tags, e.g. GFP, RFP, luciferase, or FLAG, His, myc, Tap, HA or any detectable amino acid sequence which is equivalent to claims 7 and 8. 
Cannon taught a 1:1:1 ratio in paragraph 11 and 114 as required in claim 9. 
Cannon taught wild-type Cas9 in paragraph 114 or cleavage that nicks in paragraph 3 as required in claim 10. 
The gRNA is “specific” as described in paragraph 7, 114 which minimizes off-target sequences as required in claim 11. 
The gRNA is “specific” as described in paragraph 7, 114 which indicates 0% off-target cleavages occur which is less than 1% off-target cleavage as required in claim 12. 
Cannon taught the Cas9 causes double stranded break (para 3, 11, 48, 51, et al) as required in claim 13.
The double stranded break is repaired by HDR as required in claim 14 (para 3, 4, 33, 43, 121). 
Claim 15 has been included for reasons set for above regarding homology arms and a sequence encoding a tag for reasons set forth above. 
Cannon did not teach the plasmid contained protospacer adjacent motif (PAM) sequences which is equivalent to “wherein [PAM] sequences are removed from the polynucleotide backbone of the donor plasmid” as required in claim 16. 
The donor comprised an antibiotic resistance gene, e.g. ampicillin or kanamycin, as required in claims 17 and 18 (para 123, 130).
The cell is an iPS cell as required in claim 19 (para 16). 
Claim 20 has been included because the metes and bounds of a WTC or WTB iPS cell cannot be determined. 
The cells were electroporated as required in claim 21 (para 64). 
The gene targeted encodes a structural protein such as albumin (para 12, 80, 119) or globin (para 125) as required in claim 27. 
Cannon taught “the nuclease(s) binds to and/or cleaves a safe-harbor gene, for example a CCRS5 gene, an HPRT gene, a PPP1R12C (also known as AAVS1) gene, or a Rosa gene in mammalian cells” Para.[0012]; “Suitable reporter genes include, but are not limited to,...sequences encoding colored or fluorescent or luminescent proteins (e.g. green fluorescent protein, enhanced green fluorescent protein, red fluorescent protein, luciferase)” Para.[0079]) which is equivalent to “structural protein is selected from paxillin, alpha tubulin, lamin B1, Tom20, desmoplakin, beta actin, Sec6lB, fibrillarin, myosin, centrin2, ZO-1, Safe-harbor-GFP, ST6GaI 1l, vimentin, LAMPI, LC3, Safe harbor-CAAX, and PMP34” as required in claim 28 and because the claim is indefinite (see 112/2nd). 
Cannon taught using one or more tags in one plasmid in para 14, 47, 124 which is equivalent to claim 29-33. 
Claim 36-38 have been included because they are indefinite (see 112/2nd). 
Claim 44 has been included because steps a)-c) are the same as those in claim 1. The phrase “wherein the stably tagged stem cell includes mono- or bi-allelic insertion of [a] sequence encoding a detectable tag into the target genomic locus [sic]” has been included because it is indefinite and because all sequences encoding a tag are “mono- or bi-allelic”. The phrase “wherein the stably tagged stem cell [ ] is able to differentiate into all three germ layers” has been included because Cannon taught transfecting ES cells or iPS cells. The phrase “wherein the stably tagged stem cell [ ] lack additional mutations or alterations in the stem cell’s endogenous genome” has been included because it is indefinite and because Cannon taught making one mutation.
Cannon taught using ES cells or iPS cells which express a protein associated with pluripotency as required in claim 49. 
Cannon taught using ES cells or iPS cells which inherently must express Oct4, Sox2, Nanog, Tra160, Tra181, and SSEA3/4 as required in claim 50. 
Claim 51 has been included because Cannon taught using ES cells or iPS cells which inherently must express Oct4, Sox2, Nanog, Tra160, Tra181, and SSEA3/4 at the same levels as untransfected ES or iPS cells. 
Cannon taught using ES or iPS cells which maintain a differentiation potential as compared to untransfected ES or iPS cells as required in claim 52. 
Cannon taught using ES or iPS cells which are capable of becoming all three germ layers as required in claim 53.
The genetically modified ES or iPS cells are capable of being differentiated into cells that express the tagged protein as required in claim 54 because they are pluripotent and the genetic modification is in the genome of the cell which is passed on to daughter cells. 
Cannon does not teach the morphology, viability, potency, or cellular functions of the genetically modified cells are substantially changed as required in claim 55. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-21, 27-33, 36-38, 44, 49-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Use of “locus” in claim 1 and 44 makes the claim indefinite. A locus is a specific, fixed nucleotide on a chromosome like a street address. Genes are found within a range of nucleotides each having their own address. In this cause it is unclear whether applicants are attempting to refer to a single nucleotide at a single fixed position or if applicants are attempting to claim a range of nucleotides within a gene. If applicants are attempting to claim a range of nucleotides within a gene, it is unclear how the target would allow operably linkage of the endogenous protein to the tag. 
Claims 1 and 44 are indefinite because Cas and crRNA+tracrRNA, i.e. 2-part gRNA, are not provided as a ribonucleoprotein (RNP) complex as claimed. The RNP complex only occurs after the Cas and gRNA are administered to the cell and bind the target sequence. Therefore, the “complex of a) and the donor plasmid” cannot be transfected into the cell as required in item c). The claim can simply have a step of ---introducing: 
a Cas protein; 
a two-part guide RNA (gRNA) comprising separate CRISPR RNA (crRNA) and trans-activating RNA (tracrRNA) RNA molecules; and 
a donor plasmid encoding a detectable tag flanked by homology arms of about 1 kb in length
into an isolated stem cell---. 
Claims 1 and 44 never require the gRNA targets a sequence encoding the endogenous protein, the sequence encoding the tag is operably linked to the sequence encoding the endogenous protein, or that a fusion protein is expressed comprising the endogenous protein and the tag. Item c) requires transfecting the complex of a) and the plasmid of b) into the cell “such that the sequence encoding the tag is inserted into a target genomic locus to generate a tagged endogenous protein”; however, there is no nexus between “a target genomic locus” in item c) and the “target genomic locus” in a). And the phrase “to generate a tagged endogenous protein” is an intended use and does not necessarily occur. Therefore, the steps of the claim do not have a nexus with the preamble or the phrase “thereby producing a stem cell comprising at least one tagged endogenous protein”. The claim should clearly result in transfecting the stem cell such that the stem cell functionally expresses a fusion protein comprising the endogenous protein and tag. 
Claims 1 and 44 are indefinite because the phrase “to generate a tagged endogenous protein” in item c) does not make sense. The step requires inserting the sequence encoding the tag into the target sequence, but this generates a nucleic acid sequence encoding the endogenous protein and the tag; it does not generate a tagged endogenous protein. The stem cell may express a fusion protein comprising the endogenous protein and the tag, but simply inserting the sequence encoding the tag into the target sequence does not generate a tagged endogenous protein. Clarification is required. 
Claim 11 requires “wherein the crRNA sequence is selected to minimize off-target cleavage of genomic DNA sequences and/or insertion of the detectable tag”; however, the phrase is indefinite. It is unclear whether applicants are attempting claim a clear positive step of selecting crRNAs that minimize off-target cleavage or if applicants are attempting to invoke product-by-process language within the method claim that limit the structure/function of the crRNA. In addition, it is unclear how the phrase “and/or insertion of the detectable tag” further limits the selection of the crRNA – as written the phrase appears to encompass selecting crRNA “to minimize [ ] insertion of the detectable tag” which does not make sense. Clarification is required. 
The concept of removing PAM sequences from the backbone of a plasmid in claim 16 lacks clarity. It is unclear when PAM sequences are removed if they do not exist in the plasmid. It is unclear when a sequence is the “backbone” of a plasmid. It is unclear if the phrase is a clear positive step of “removing” PAM sequences or if applicants are attempting to invoke product-by-process language within the method claim that limit the structure/function of the plasmid backbone. Clarification is required. 
The metes and bounds of WTC or WTB iPS cells in claim 20 are unclear. The structure/function of such cells and the distinction between them are not disclosed in the specification or the art at the time of filing. 
The metes and bounds of “safe-harbor-GFP”, “ST6gall”, “safe harbor-CAAX” proteins in claim 28 are unclear. The structure/function associated with those proteins are not disclosed in the specification or the art at the time of filing. 
It is unclear how “safe-harbor-GFP”, “ST6gall”, “safe harbor-CAAX” proteins in claim 28 further limit the concept of “structural proteins” that are endogenous proteins in a genomic locus as required in claim 27. 
The phrase “further comprising about 10 polynucleotides each encoding a unique detectable tag and each inserted into one of about 10 different donor plasmids” in claim 36 is indefinite. It is unclear what structure in claim 32 is being further limited. It is unclear whether the term “unique” is in context of the world, the experiment, or each plasmid. It is unclear if the 10 “unique” tag sequences are the same or must be different from each other. It is unclear if the 10 “different” donor plasmids are different from each other or different than the ones in the parent claims. Clarification is required.
Claims 37 and 38 are indefinite because the phrase “the one of about 10 different donor plasmids” lacks antecedent basis.
Claim 44 is indefinite for reasons set forth above in claim 1. 
Claim 54 is indefinite because it is unclear whether applicants are attempting to claim an active step of differentiating the stem cell or if applicants are attempting to invoke functional language to describe the capability of the stem cell. 
The metes and bounds of “substantially changed” in claim 55 cannot be determined in context of the “morphology, viability, potency, and endogenous cellular functions”. The specification and the art at the time of filing do not define when “morphology, viability, potency, and endogenous cellular functions” are substantially changed. Therefore, those of skill would not be able to determine when they were infringing on the claim. 

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 must result in a double stranded break and HDR because it involves Cas, gRNA, and a donor template. Therefore, claiming a double stranded break (13) and HDR (14) does not further limit claim 1. If a single stranded break and insertion of a single copy of the donor sequence can occur, please clarify. If repair can occur via NHEJ using a donor sequence with homology arms as required in claim 1, please clarify. 
Claim 31 does not further limit claim 30 because claim 30 already requires inserting  a plurality of sequence encoding a plurality of tags into a plasmid. This is the same as using two or more sequences encoding two more tags as required in claim 31. 
Claims 49-51 do not further limit claim 44 because claim 44 already requires the stem cell is capable of differentiating into all three germ layers; therefore it must express a pluripotency marker, specifically Oct4, Sox2, Nanog, etc. as required in claims 49-51. 
Claim 53 does not further limit claim 52 because claim 52 already requires the stem cell is capable of differentiating into all three germ layers. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-21, 27-33, 36-38, 44, 49-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 44 encompass genetically modifying a stem cell in vitro or in vivo. The specification is limited to transfecting isolated cells and making an RNP in vitro (pg 52, Example 1; pg 21, para 94). The specification does not teach transfecting cells in vivo as broadly encompassed by claim 1 and 44 or correlate in vitro embodiments to in vivo embodiments. Accordingly, specification lacks written description for transfecting any stem cell as broadly encompassed by claim 1 or 44 other than an isolated stem cell. 
Claims 1 and 44 encompass genetically modifying any species of stem cell. The specification is limited to using CRISPR technology for “mammalian genome engineering” (pg 21, para 93). The specification does not teach transfecting plant, invertebrate, insect, fish, amphibian, reptile, or bird genomes as broadly encompassed by claims 1 and 44 or correlate mammalian embodiments to other species. Accordingly, specification lacks written description for transfecting any species of stem cell as broadly encompassed by claim 1 or 44 other than isolated mammalian stem cells. 
Claim 16 requires removing PAM sequences from the backbone of the donor plasmid. The specification contemplates the concept on pg 4, para 11, but does not reduce the concept to practice. Pg 53, para 159, contemplates using the teachings of Bae (Bioinformatics, 2014, Vol. 30, No. 10, pg 1473-1475) to identify crRNAs that have increased specificity for the desired target and decreased off target binding. The Examples do not teach removing PAM sequences from a plasmid. The art at the time of filing is of no help in this regard. Accordingly, it is not readily apparent applicants were reasonably in possession of removing PAM sequences from the backbone of the donor plasmid as required in claim 16.  
The specification lacks written description for targeting any structural protein as broadly encompassed in claim 27, specifically any paxillin, alpha tubulin, lamin B1, Tom20, desmoplakin, beta actin, Sec6lB, fibrillarin, myosin, centrin2, ZO-1, Safe-harbor-GFP, ST6GaI 1l, vimentin, LAMPI, LC3, Safe harbor-CAAX, and PMP34 gene as required in claim 28. The specification contemplates the concept on pg 7, para 25; pg 8, para 30 and lists some structural proteins on pg 35-37 in Tables 1 and 2. Pg 56-64, Table 6, describes a plasmid insert for paxillin, Sec61B, and TOMM20, TUBA1B, LMNB1, FBL, ACTB, DSP, TJP1, and MYH10. However, the specification does not teach the gRNAs that target those gene in any species, specifically in a region that allows operably linkage of the coding sequence of the endogenous protein and the nucleic acid sequence encoding the tag. Accordingly, it is not readily apparent applicants were reasonably in possession of targeting any structural protein as broadly encompassed in claim 27 or 28. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632